Citation Nr: 0533621	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-38 448	)	DATE
	)
	)


THE ISSUE

Whether an August 2, 2004, Board of Veterans' Appeals (Board) 
decision, which denied service connection for post-traumatic 
stress disorder (PTSD) and compensable evaluations for 
headaches and for a right knee disability, was based on clear 
and unmistakable error (CUE).

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU) is addressed in a separate decision).


REPRESENTATION

Moving party represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



FINDINGS OF FACT

1.  The moving party served on active duty from September 
1971 to January 1993.

2.  The moving party has failed to clearly and specifically 
set forth why the results of the August 2004 Board decision 
would have been manifestly different but for the errors 
alleged.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).

In the October 2004 motion submitted by the moving party's 
Congressman, on his behalf, it was stated that the moving 
party was seeking revision of the August 2004 Board decision 
as to the Board's denial of service connection for PTSD, and 
the denial of increased ratings for his service-connected 
headaches and right knee disability.  The motion was based 
on two alleged errors.  First, at one point in the decision, 
the Board stated that the moving party served in Vietnam, 
when he actually served in the Persian Gulf; and second, the 
Board stated that he was having marital problems, which the 
moving party disputes as the opinion of the rater.  

While the moving party set forth clearly and specifically 
the alleged clear and unmistakable errors in the Board's 
decision, he did not explain why the results of that 
decision would have been manifestly different but for the 
alleged errors.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2005), the motion will be dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



 
 
 
 


